 

Exhibit 10.30

 

AUDIOEYE, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(For U.S. Participants)

 

AudioEye, Inc. (the “Company”) has granted to the Participant an award (the
“Award”) of certain units pursuant to the AudioEye, Inc. _____ Incentive
Compensation Plan (the “Plan”), each of which represents the right to receive on
the applicable Settlement Date one (1) Share, as follows:

 

Participant:           Date of Grant:           Total Number of Units:  
 ___________  (each a “Unit”), subject to adjustment as provided by the
Restricted Stock Units Agreement.       Vesting Commencement Date:          
Vested Units:   Except as provided in the Restricted Stock Units Agreement, the
vesting of each Unit shall occur as follows:       Settlement Date:   [Except as
provided by the Restricted Stock Units Agreement, the Settlement Date with
respect to each Unit shall be the earlier of:  (i) _____________ and (ii)
immediately prior to the closing of a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3(i)(5).]

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Restricted
Stock Units Agreement and the Plan, both of which are made a part of this
document. The Participant acknowledges that copies of the Plan, the Restricted
Stock Units Agreement and the prospectus for the Plan are available on the
Company’s internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice. The Participant
represents that the Participant has read and is familiar with the provisions of
the Restricted Stock Units Agreement and the Plan, and hereby accepts the Award
subject to all of their terms and conditions.

 

AUDIOEYE, INC. PARTICIPANT

 

By:             Signature               Date



Address: 5210 E. Williams Circle     Suite 750     Tucson, AZ 85711 Address    
 

 

ATTACHMENTS: Plan, Restricted Stock Units Agreement and Plan Prospectus

 

 

 

 

AUDIOEYE, INC.

RESTRICTED STOCK UNITS AGREEMENT

(For U.S. Participants)

 

AudioEye, Inc. has granted to the Participant named in the Notice of Grant of
Restricted Stock Units (the “Grant Notice”) to which this Restricted Stock Units
Agreement (the “Agreement”) is attached an Award consisting of Restricted Stock
Units (each a “Unit”) subject to the terms and conditions set forth in the Grant
Notice and this Agreement. The Award has been granted pursuant to and shall in
all respects be subject to the terms conditions of the AudioEye, Inc. _____
Incentive Compensation Plan (the “Plan”), as amended to the Date of Grant, the
provisions of which are incorporated herein by reference. By signing the Grant
Notice, the Participant: (a) acknowledges receipt of and represents that the
Participant has read and is familiar with the Grant Notice, this Agreement, the
Plan and a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of the shares issuable pursuant to
the Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the
terms and conditions of the Grant Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Agreement or the Plan.

 

1.           Definitions and Construction.

 

1.1         Definitions. Unless otherwise defined herein, capitalized terms
shall have the meanings assigned to such terms in the Grant Notice or the Plan.

 

(a)          “Officer” means any person designated by the Board as an officer of
the Company.

 

(b)          “Ownership Change Event” means a transaction described in
Section 10(c)(ii) of the Plan.

 

(c)          “Participating Company” means the Company or any Related Entity.

 

(d)          “Participating Company Group” means, at any point in time, all
entities collectively which are then Participating Companies.

 

(e)          “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

 

1.2         Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

 2 

 

 

2.           Administration.

 

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee. All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

 

3.           The Award.

 

3.1         Grant of Units. On the Date of Grant, the Participant shall acquire,
subject to the provisions of this Agreement, the Total Number of Units set forth
in the Grant Notice, subject to adjustment as provided in Sections 3.2 and 9.
Each Unit represents a right to receive on a date determined in accordance with
the Grant Notice and this Agreement one (1) Share.

 

3.2         No Monetary Payment Required. The Participant is not required to
make any monetary payment (other than applicable tax withholding, if any) as a
condition to receiving the Units or Shares issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.
Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the Shares issued upon settlement of the Units.

 

4.           Vesting of Units.

 

4.1         Normal Vesting. Units acquired pursuant to this Agreement shall
become Vested Units as provided in the Grant Notice. For purposes of determining
the number of Vested Units following an Ownership Change Event, credited
Continuous Service shall include all service with any corporation which is a
Participating Company at the time the service is rendered, whether or not such
corporation is a Participating Company both before and after the Ownership
Change Event.

 

5.           Company Reacquisition Right.

 

5.1         Grant of Company Reacquisition Right. In the event that the
Participant’s Continuous Service terminates for any reason or no reason, with or
without cause, the Participant shall forfeit and the Company shall automatically
reacquire all Units which are not, as of the time of such termination, Vested
Units (“Unvested Units”), and the Participant shall not be entitled to any
payment therefor (the “Company Reacquisition Right”).

 

 3 

 

 

5.2         Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments. Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in Shares or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be. For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited
Continuous Service shall include all service with any corporation which is a
Participating Company at the time the service is rendered, whether or not such
corporation is a Participating Company both before and after any such event.

 

6.           Settlement of the Award.

 

6.1         Issuance of Shares. Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) Share. The Settlement Date
with respect to a Unit shall be the date on which such Unit becomes a Vested
Unit as provided by the Grant Notice (an “Original Settlement Date”); provided,
however, that if the tax withholding obligations of a Participating Company, if
any, will not be satisfied by the share withholding method described in
Section 7.3 and the Original Settlement Date would occur on a date on which a
sale by the Participant of the shares to be issued in settlement of the Vested
Units would violate the Trading Compliance Policy of the Company, then the
Settlement Date for such Vested Units shall be deferred until the next day on
which the sale of such shares would not violate the Trading Compliance Policy,
but in any event on or before the 15th day of the third calendar month following
calendar year of the Original Settlement Date. Shares issued in settlement of
Units shall not be subject to any restriction on transfer other than any such
restriction as may be required pursuant to Section 6.3, Section 7 or the
Company’s Trading Compliance Policy.

 

6.2         Beneficial Ownership of Shares; Certificate Registration. The
Participant hereby authorizes the Company, in its sole discretion, to deposit
any or all Shares acquired by the Participant pursuant to the settlement of the
Award with the Company’s transfer agent, including any successor transfer agent,
to be held in book entry form, or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice. Except as provided by the
foregoing, a certificate for the Shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

 

 4 

 

 

6.3         Restrictions on Grant of the Award and Issuance of Shares. The grant
of the Award and issuance of Shares upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No Shares may be issued hereunder
if their issuance would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any stock exchange or market system upon which the Shares may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any Shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Award, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

 

6.4         Fractional Shares. The Company shall not be required to issue
fractional Shares upon the settlement of the Award.

 

7.           Tax Withholding.

 

7.1         In General. At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of Shares in settlement thereof. The Company shall have no obligation to deliver
Shares until the tax withholding obligations of the Participating Company have
been satisfied by the Participant.

 

7.2         Assignment of Sale Proceeds. Subject to compliance with applicable
law and the Company’s Trading Compliance Policy, if permitted by the Company,
the Participant may satisfy the Participating Company’s tax withholding
obligations in accordance with procedures established by the Company providing
for delivery by the Participant to the Company or a broker approved by the
Company of properly executed instructions, in a form approved by the Company,
providing for the assignment to the Company of the proceeds of a sale with
respect to some or all of the shares being acquired upon settlement of Units.

 

7.3         Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the Shares
otherwise deliverable to the Participant in settlement of the Award a number of
whole shares having a fair market value, as determined by the Company as of the
date on which the tax withholding obligations arise, not in excess of the amount
of such tax withholding obligations determined by the applicable minimum
statutory withholding rates if required to avoid liability classification of the
Award under generally accepted accounting principles in the United States.

 

 5 

 

 

8.           Effect of Change in Control or Other Ownership Change Event.

 

In the event of a Change in Control or other Ownership Change Event, the Award
shall be subject to the definitive agreement entered into by the Company in
connection with the Ownership Change Event. The surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of the Participant, assume or continue in
full force and effect the Company’s rights and obligations under all or any
portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock. For purposes of this Section, a Unit shall be deemed assumed if,
following the Ownership Change Event, the Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Ownership Change Event was entitled (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration is not
solely common stock of the Acquiror, the Committee may, with the consent of the
Acquiror, provide for the consideration to be received upon settlement of the
Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Share pursuant to
the Ownership Change Event. The Award shall terminate and cease to be
outstanding effective as of the time of consummation of the Ownership Change
Event to the extent that Units subject to the Award are neither assumed or
continued by the Acquiror in connection with the Ownership Change Event nor
settled as of the time of the Ownership Change Event.

 

9.           Adjustments for Changes in Capital Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (other than regular, periodic cash dividends paid on
Shares pursuant to the Company’s dividend policy) that has a material effect on
the Fair Market Value of Shares, appropriate and proportionate adjustments shall
be made in the number of Units subject to the Award and/or the number and kind
of shares or other property to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Participant’s rights under the Award. For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.” Any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends paid on Shares pursuant to
the Company’s dividend policy) to which the Participant is entitled by reason of
ownership of Units acquired pursuant to this Award will be immediately subject
to the provisions of this Award on the same basis as all Units originally
acquired hereunder. Any fractional Unit or share resulting from an adjustment
pursuant to this Section shall be rounded down to the nearest whole number. Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

 

 6 

 

 

10.         Rights as a Stockholder, Director, Employee or Consultant.

 

The Participant shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of such Shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the Shares are issued, except as provided in
Section 9. For the avoidance of doubt, this Award does not provide for payment
to the Participant of any Dividend Equivalents. If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s service at any time.

 

11.         Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement. The Participant shall, at the request
of the Company, promptly present to the Company any and all certificates
representing shares acquired pursuant to this Award in the possession of the
Participant in order to carry out the provisions of this Section.

 

12.         Compliance with Section 409A.

 

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in the payment of
deferred compensation subject to Section 409A of the Code (“Section 409A”) shall
comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non-compliance. In connection with effecting
such compliance with Section 409A, the following shall apply:

 

12.1       Separation from Service; Required Delay in Payment to Specified
Employee. Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Continuous Service which constitutes a “deferral of compensation” within the
meaning of the Treasury Regulations issued pursuant to Section 409A of the Code
(the “Section 409A Regulations”) shall be paid unless and until the Participant
has incurred a “separation from service” within the meaning of the Section 409A
Regulations. Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service. All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

 

 7 

 

 

12.2       Other Changes in Time of Payment. Neither the Participant nor the
Company shall take any action to accelerate or delay the payment of any benefits
under this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.

 

12.3       Amendments to Comply with Section 409A; Indemnification.
Notwithstanding any other provision of this Agreement to the contrary, the
Company is authorized to amend this Agreement, to void or amend any election
made by the Participant under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
the Company, in its discretion, to be necessary or appropriate to comply with
the Section 409A Regulations without prior notice to or consent of the
Participant. The Participant hereby releases and holds harmless the Company, its
directors, officers and stockholders from any and all claims that may arise from
or relate to any tax liability, penalties, interest, costs, fees or other
liability incurred by the Participant in connection with the Award, including as
a result of the application of Section 409A.

 

12.4       Advice of Independent Tax Advisor. The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

 

13.         Miscellaneous Provisions.

 

13.1       Termination or Amendment. The Committee may terminate or amend the
Plan or this Agreement at any time; provided, however, that except as provided
in Section 8 in connection with a Ownership Change Event, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.

 

13.2       Nontransferability of the Award. Prior to the issuance of Shares on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

 

13.3       Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

 8 

 

 

13.4       Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

13.5       Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

 

(a)          Description of Electronic Delivery. The Plan documents, which may
include but do not necessarily include: the Plan, the Grant Notice, this
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically. In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

 

(b)          Consent to Electronic Delivery. The Participant acknowledges that
the Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.5(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.5(a).

 

13.6       Integrated Agreement. The Grant Notice, this Agreement and the Plan
shall constitute the entire understanding and agreement of the Participant and
the Participating Company Group with respect to the subject matter contained
herein or therein and supersede any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Participating Company Group with respect to such subject matter. To the extent
contemplated herein or therein, the provisions of the Grant Notice, this
Agreement and the Plan shall survive any settlement of the Award and shall
remain in full force and effect.

 

 9 

 

 

13.7       Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware without giving effect to principles of conflict of laws.

 

13.8       Counterparts. The Grant Notice may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 10 

